DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9-10, with respect to the rejection(s) of claim(s) 1-7, 10-16 and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive. The cited references do not disclose maintaining fueling discontinued to all of the engine cylinders while also maintaining reduced air flow through the engine in order to learn the offsets. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-7, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Application Publication 2017/0350332) in view of Paul (US Patent Number 5,224,450) in view of Ott (US Patent Number 6,736,113) in view of Dudar (US Patent Application Publication 2017/0198671) and further in view of Akasaka (US Patent Application Publication 2006/0212212).
Regarding claim 1, Martin discloses a method, comprising: 
adjusting at least one of an air injection amount and a fuel injection amount [0066, “At 420, the routine adjusts cylinder operation of any cylinders exhibiting air-fuel imbalance as determined at 414. The adjusting may include adjusting amounts of fuel injected to engine cylinders via varying fuel injection amount. The fuel injection adjustments may be proportional to the air-fuel error as described at 414”] to an engine based on offsets learned while discontinuing fueling to the cylinders of the engine [0062, “Next at 412, the routine may learn a fueling error associated with the fuel injector of each cylinder based on the lambda variation estimated during the DFSO. Cylinder air-fuel imbalance may result from an air-fuel ratio of one or more cylinders deviating from a desired or expected engine air-fuel ratio. A difference between the actual cylinder lambda and expected lambda may be determined for one or an average of lambda values and an injector fueling error may be learned based on the average lambda values. Learning the fueling error includes determining if the cylinder air-fuel ratio is leaner (e.g., excess oxygen) or richer (e.g., excess fuel) than expected and storing the learned error for future operation of the cylinder following termination of the DFSO.”] and reducing air flow through the engine [0059, “At 408, the routine judges if decelerated fuel shut-off (DFSO) conditions are present. DFSO 
Martin does not disclose at least one of the air and fuel being injected to a pre-chamber of the engine. 
Paul discloses injecting at least one of air and fuel to a pre-chamber of an engine. 
Paul teaches that “a swirling toroidal mixture occurs for a maximized, progressive flame front between the premix in the precombustion chamber during the influx of air transferred from the main chamber toward the precombustion chamber. Although a violent mixture occurs, the heat release is controlled, eliminating the formation of nitrogen oxides and release of monoxide and hydrocarbon pollutants. The controlled combustion prevents explosive detonation and knocking in the engine. The violently mixing combustion gases in the precombustion chamber are then forcefully emitted to the main chamber for driving the positive displacement mechanism of the engine” (Col. 2, lines 38-50). Paul teaches that “Key to efficient operation of the unit is the use of a compressed-air delivery passage from the engine to the precombustion chamber of the unit. The supply of compressed air through the delivery passage provides a carrier for fuel released into the passage by a fuel metering device. By appropriate regulation of the flow of compressed air and the flow of fuel, an ideal premix for precombustion can be obtained” (Col. 1, lines 46-55). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to inject at least one of the air and fuel to a pre-chamber of the engine as disclosed by Paul, because the pre-chamber can be used to eliminate the formation of nitrogen oxides, monoxide and hydrocarbon pollutants, and can also be used to prevent engine knocking. 
Martin and Paul do not disclose discontinuing the cylinder fueling responsive to an indication of cylinder misfire. 

Ott teaches that switching off injection for a number of misfirings can be used for quickly for protecting a catalytic converter (Col. 4, lines 21-26). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the misfire counter and response disclosed by Ott with the system disclosed by Martin and Paul, when there is a need to protect a catalytic converter. 
Martin, Paul and Ott do not disclose maintaining fueling discontinued to all cylinders of the engine in response while learning the offsets. 
Dudar discloses maintaining fueling discontinued to all cylinders of an engine while learning offsets to a fuel injection amount to the engine [0089]. 
Dudar teaches that it is possible to detect offsets from a desired fuel flow by maintaining fueling discontinued to all cylinders of the engine while individually applying spark to each cylinder [0089]. If the undesired fuel flow is present it will trigger a combustion event which offsets crankshaft acceleration and/or torque [0089]. Dudar teaches that individually applying spark to the spark Dudar teaches that undesired fuel flow can participate in an exothermic reaction after entering the engine exhaust, which may result in thermal degradation of exhaust components [0002]. Dudar further teaches that individually applying spark to cylinders while maintaining fueling discontinued may increase the life span of a spark plug providing the spark [0089]. Mitigating actions can be taken in response to detection of the offsets to prevent undesired evaporative emissions [0061]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain fueling discontinued to all cylinders of the engine disclosed by Martin in order to learn offsets to a fuel injection amount as disclosed by Dudar. 
Martin, Paul, Ott and Dudar do not disclose maintaining reduced air flow through the engine while maintaining fueling discontinued to all cylinders of the engine. 
Akasaka discloses maintaining reduced air flow through an engine while maintaining fueling discontinued to cylinders of the engine [0035, 0100-0102, as shown in Figure 10] [0023, 0069, 0138]. 
Akasaka teaches that a reduction in the amount of fuel provided to the engine changes the air fuel ratio in the combustion chamber, which may lead to a deterioration of exhaust performance [0102]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the reduced air flow through the engine disclosed by Martin during the period while fueling is discontinued as disclosed by Akasaka. Akasaka teaches that maintaining reduced air flow will prevent a deterioration of exhaust performance by maintaining the air-fuel ratio if combustion continues to occur. 
Regarding claim 2, Martin et al. discloses the method of claim 1 as discussed above. Martin further discloses wherein the offsets are learned while discontinuing fueling to the cylinders of the engine and reducing air flow through the engine are learned by measuring combustion gases from the engine generated while operating the engine with a series of air-fuel ratio perturbations [0061, “Next at 410, to learn the fuel injector error for each cylinder, a predetermined amount of fuel is sequentially injected into each cylinder and the air-fuel mixture is combusted. In one example, injecting an amount of fuel includes injecting a fixed amount of fuel into a selected cylinder while maintaining the remaining cylinders deactivated (e.g., no fuel injected) while the engine continues to rotate. After injecting fuel in the selected cylinder, the cylinder may be fired one or more times to produce a perturbation of exhaust air-fuel ratio or lambda value after combustion products are exhausted after each combustion event in the firing cylinder. The air-fuel ratio or lambda value may be correlated to the amount of fuel injected to 
Regarding claim 3, Martin et al. disclose the method of claim 2 as discussed above. Martin discloses wherein measuring the combustion gases generated from the series of AFR perturbations includes: 
	producing an air-fuel mixture by actuating a fuel injector via a first actuation signal [0061, “Next at 410, to learn the fuel injector error for each cylinder, a predetermined amount of fuel is sequentially 
	igniting the air-fuel mixture via a spark plug to generate the combustion gases [0027, “Ignition system 88 can provide an ignition spark to combustion chamber 30 via spark plug 92 in response to spark advance signal SA from controller 12, under select operating modes. Though spark ignition components are shown, in some embodiments, combustion chamber 30 or one or more other combustion chambers of engine 10 may be operated in a compression ignition mode, with or without an ignition spark.”]; and
	adjusting the first actuation signal for each perturbation in the series of AFR perturbations [0066, “At 420, the routine adjusts cylinder operation of any cylinders exhibiting air-fuel imbalance as determined at 414. The adjusting may include adjusting amounts of fuel injected to engine cylinders via varying fuel injection amount. The fuel injection adjustments may be proportional to the air-fuel error as described at 412.”]. 

	Paul discloses producing the air-fuel mixture in the pre-chamber (34) by actuating a fuel injector (66, 134) of the pre-chamber via a first actuation signal and actuating an air injector (88, 90) of the pre-chamber via a second actuation signal;
	igniting the air-fuel mixture in the pre-chamber via a spark plug (76) to generate the combustion gases; and
	adjusting one of the first actuation signal and the second actuation signal (Col. 4, lines 39-44, “The independent control of the fuel and air flow allows for instant adjustment where necessary to accommodate for load conditions or other operating directives from conventional manual or computer control sources, not herein described.”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include the air injector, fuel injector and spark plug in the pre-chamber of the engine disclosed by Martin, as modified by Paul, for the reasons specified in reference to claim 1 above. 
Regarding claim 4, Martin et al. disclose the method of claim 3 as discussed above, wherein Martin discloses wherein measuring the combustion gases generated while operating with the series of AFR perturbations further includes: measuring the combustion gases during each AFR perturbation in the series of AFR perturbations using an exhaust gas oxygen sensor; and determining an AFR of the combustion gases during each AFR perturbation in the series of AFR perturbations based on measurements made by the exhaust gas oxygen sensor [0050, “The approach described herein senses changes in output of each of an exhaust gas sensor, pressure sensor, and torque sensor correlated to combustion events in cylinders that are sequentially deactivated during air-fuel imbalance learning. The exhaust gas sensor outputs a signal that is proportionate to oxygen concentration in the exhaust. The pressure sensor outputs a signal that is proportionate to the exhaust pressure while the torque sensor 
Regarding claim 5, Martin et al. disclose the method of claim 4 as discussed above. Martin further discloses wherein the offsets learned while discontinuing fueling to the cylinders of the engine and reducing air flow through the engine are determined based on the determined AFR of the combustion gases during each AFR perturbation in the series of AFR perturbations relative to an expected AFR for each AFR perturbation in the series of AFR perturbations [0061-0062, “The actual lambda value of a cylinder may differ from the expected lambda value due to a fuel injector error of the cylinder which is then learned. Next at 412, the routine may learn a fueling error associated with the fuel injector of each cylinder based on the lambda variation estimated during the DFSO. Cylinder air-fuel imbalance may result from an air-fuel ratio of one or more cylinders deviating from a desired or expected engine air-fuel ratio. A difference between the actual cylinder lambda and expected lambda may be determined for one or an average of lambda values and an injector fueling error may be learned based on the average lambda values.”]. Martin does not disclose maintaining the fueling discontinued to all cylinders of the engine or maintaining the reduced air flow. Dudar discloses maintaining fueling discontinued to all cylinders of an engine while learning offsets to a fuel injection amount to the engine [0089]. Akasaka discloses maintaining reduced air flow through an engine while maintaining fueling discontinued to cylinders of the engine [0035, 0100-0102, as shown in Figure 10] [0023, 0069, 0138]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain fueling discontinued to all cylinders of the engine disclosed by Martin 
Regarding claim 6, Martin et al. disclose the method of claim 3 as discussed above. Martin further discloses wherein the offsets learned while discontinuing fueling to the cylinders of the engine and reducing air flow through the engine include an air injection offset and a fuel injection offset [0063, “At 414, the routine may include learning air-fuel imbalance for each cylinder based on one or more of the learned air error, learned fuel injector error, and a comparison of the air error to the fuel injector error.”]. Martin does not disclose a pre-chamber with the fuel injector and an air injector actuated using separate actuation signals. Paul discloses producing the air-fuel mixture in the pre-chamber (34) by actuating a fuel injector (66, 134) of the pre-chamber via a first actuation signal and actuating an air injector (88, 90) of the pre-chamber via a second actuation signal. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include the air injector and fuel injector in the pre-chamber of the engine disclosed by Martin, as modified by Paul, for the reasons specified in reference to claim 1 above. Martin does not disclose maintaining the fueling discontinued to all cylinders of the engine or maintaining the reduced air flow. Dudar discloses maintaining fueling discontinued to all cylinders of an engine while learning offsets to a fuel injection amount to the engine [0089]. Akasaka discloses maintaining reduced air flow through an engine while maintaining fueling discontinued to cylinders of the engine [0035, 0100-0102, as shown in Figure 10] [0023, 0069, 0138]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain fueling discontinued to all cylinders of the engine disclosed by Martin and to maintain reduced air flow during this period as disclosed by Akasaka for the reasons specified in reference to claim 1 above.  
	Regarding claim 7, Martin et al. disclose the method of claim 6 as discussed above. Martin further discloses wherein adjusting at least one of the air injection amount and the fuel injection 
Regarding claim 16, Martin discloses a system, comprising: 
	an engine (10) including a plurality of cylinders (A1-A4, B1-B4) ignited by an ignition system (92), each cylinder including a cylinder fuel injector (66), 
	a controller (12) storing executable instructions in non-transitory memory that, when executed, cause the controller to: 
	responsive to a fuel-cut condition [0059, “At 408, the routine judges if decelerated fuel shut-off (DFSO) conditions are present. DFSO conditions may include one or more of an accelerator pedal not being depressed, a constant or decreasing vehicle speed, and a brake pedal being depressed”], disable 
operate the ignition system with the learned air and fuel corrections. [0066, “At 420, the routine adjusts cylinder operation of any cylinders exhibiting air-fuel imbalance as determined at 414. The 
Martin does not disclose the ignition system associated with a prechamber. 
Paul discloses producing an air-fuel mixture in the pre-chamber (34) by actuating a fuel injector (66, 134) of the pre-chamber via a first actuation signal and actuating an air injector (88, 90) of the pre-chamber via a second actuation signal;
igniting the air-fuel mixture in the pre-chamber via a spark plug (76) to generate the combustion gases; and
adjusting one of the first actuation signal and the second actuation signal (Col. 4, lines 39-44, “The independent control of the fuel and air flow allows for instant adjustment where necessary to accommodate for load conditions or other operating directives from conventional manual or computer control sources, not herein described.”).
Paul teaches that “a swirling toroidal mixture occurs for a maximized, progressive flame front between the premix in the precombustion chamber during the influx of air transferred from the main chamber toward the precombustion chamber. Although a violent mixture occurs, the heat release is controlled, eliminating the formation of nitrogen oxides and release of monoxide and hydrocarbon pollutants. The controlled combustion prevents explosive detonation and knocking in the engine. The violently mixing combustion gases in the precombustion chamber are then forcefully emitted to the main chamber for driving the positive displacement mechanism of the engine” (Col. 2, lines 38-50). Paul teaches that “Key to efficient operation of the unit is the use of a compressed-air delivery passage from the engine to the precombustion chamber of the unit. The supply of compressed air through the delivery passage provides a carrier for fuel released into the passage by a fuel metering device. By appropriate regulation of the flow of compressed air and the flow of fuel, an ideal premix for precombustion can be obtained” (Col. 1, lines 46-55). 

Martin and Paul do not disclose the disabling after a misfire counter reaches a threshold number. 
Ott discloses disabling a cylinder fuel injector of every cylinder after a misfire counter reaches a threshold number (Col. 4, lines 26-33). 
Ott teaches that switching off injection for a number of misfirings can be used for quickly for protecting a catalytic converter (Col. 4, lines 21-26). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the misfire counter and response disclosed by Ott with the system disclosed by Martin and Paul, when there is a need to protect a catalytic converter. 
Martin, Paul and Ott do not disclose reducing air flow through the engine while disabling the cylinder fuel injector of every cylinder. 
Martin, Paul and Ott do not disclose maintaining fueling discontinued to all cylinders of the engine in response while learning the offsets. 
Dudar discloses maintaining fueling discontinued to all cylinders of an engine while learning offsets to a fuel injection amount to the engine [0089]. 
Dudar teaches that it is possible to detect offsets from a desired fuel flow by maintaining fueling discontinued to all cylinders of the engine while individually applying spark to each cylinder [0089]. If the undesired fuel flow is present it will trigger a combustion event which offsets crankshaft acceleration and/or torque [0089]. Dudar teaches that individually applying spark to the spark Dudar teaches that 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain fueling discontinued to all cylinders of the engine disclosed by Martin in order to learn offsets to a fuel injection amount as disclosed by Dudar. Learning the offsets under this condition can be used to take mitigating actions that prevent undesired evaporative emissions while increasing the life span of cylinder spark plugs.  
Akasaka discloses maintaining reduced air flow through an engine while maintaining fueling discontinued to cylinders of the engine [0035, 0100-0102, as shown in Figure 10] [0023, 0069, 0138]. 
Akasaka teaches that a reduction in the amount of fuel provided to the engine changes the air fuel ratio in the combustion chamber, which may lead to a deterioration of exhaust performance [0102]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the reduced air flow through the engine disclosed by Martin during the period while fueling is discontinued as disclosed by Akasaka. Akasaka teaches that maintaining reduced air flow will prevent a deterioration of exhaust performance by maintaining the air-fuel ratio if combustion continues to occur. 
Regarding claim 18, Martin et al. disclose the system of claim 16 as discussed above. Paul further discloses wherein each pre-chamber of the pre-chamber ignition system includes an air injector (88, 90) configured to inject air into the corresponding pre-chamber, a pre-chamber fuel injector (66, 134) configured to inject fuel into the corresponding pre-chamber, and a spark plug (76) configured to ignite the injected air and fuel within the corresponding pre-chamber. It would have been obvious to a 
Regarding claim 19, Martin et al. disclose the system of claim 18 as discussed above. Martin further discloses further comprising an exhaust gas oxygen sensor positioned to measure combustion gases exhausted from the engine, and wherein to learn the air and fuel corrections for the pre-chamber ignition system, the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to: operate one pre-chamber of the pre-chamber ignition system with a sequence of air-fuel ratio adjustments while maintaining remaining pre-chambers of the pre-chamber ignition system deactivated; determine an actual air-fuel ratio of combustion gases produced in the one pre-chamber during each air-fuel ratio adjustment in the sequence of air-fuel ratio adjustments using measurements from the exhaust gas oxygen sensor; determine an expected air-fuel ratio of the combustion gases produced in the one pre-chamber during each air-fuel ratio adjustment in the sequence of air-fuel ratio adjustments based on a commanded air injection amount of the air injector of the one pre-chamber and a commanded fuel injection amount of the fuel injector of the one pre-chamber during each air-fuel ratio adjustment in the sequence of air-fuel ratio adjustments; and learn the air and fuel corrections of the one pre-chamber based on a relationship between the actual air-fuel ratio and the expected air-fuel ratio for each air-fuel ratio adjustment in the sequence of air-fuel ratio adjustments [0050, “The approach described herein senses changes in output of each of an exhaust gas sensor, pressure sensor, and torque sensor correlated to combustion events in cylinders that are sequentially deactivated during air-fuel imbalance learning. The exhaust gas sensor outputs a signal that is proportionate to oxygen concentration in the exhaust. The pressure sensor outputs a signal that is proportionate to the exhaust pressure while the torque sensor outputs a signal that corresponds to the torque exerted on the cylinders during combustion.”] [0061-0062, “The actual lambda value of a 
Regarding claim 20, Martin et al. disclose the system of claim 19 as discussed above. Martin further discloses wherein to operate the one pre-chamber of the pre-chamber ignition system with the sequence of air-fuel ratio adjustments, the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to: adjust the commanded air injection of the air injector of the one pre-chamber amount while maintaining constant the commanded fuel injection amount of the fuel injector of the one pre-chamber for a first portion of the sequence of air-fuel ratio adjustments; adjust the commanded fuel injection amount of the fuel injector of the one pre-chamber while maintaining constant the commanded air injection amount of the air injector of the one pre-chamber for a second, remaining portion of the sequence of air-fuel ratio adjustments; and actuate the spark plug of the one pre-chamber during each air-fuel ratio adjustment in the sequence of air-fuel ratio adjustments [0050, “The approach described herein senses changes in output of each of an exhaust gas sensor, pressure sensor, and torque sensor correlated to combustion events in cylinders that are sequentially deactivated during air-fuel imbalance learning. The exhaust gas sensor outputs a signal that is proportionate to oxygen concentration in the exhaust. The pressure sensor outputs a signal that is proportionate to the exhaust pressure while the torque sensor outputs a signal that corresponds to the torque exerted on the cylinders during combustion.”] [0061-0062, “The actual lambda value of a cylinder may differ from the expected lambda value due to a fuel injector error of the cylinder which is .
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Application Publication 2017/0350332) in view of Paul (US Patent Number 5,224,450) in view of Ott (US Patent Number 6,736,113) in view of Dudar (US Patent Application Publication 2017/0198671) in view of Akasaka (US Patent Application Publication 2006/0212212) and further in view of Schechter (US Patent Number 6,223,846).
Regarding claim 8, Martin et al. disclose the method of claim 1 as discussed above but do not disclose wherein maintaining the reduced air flow through the engine includes deactivating an intake valve of each cylinder of the engine. 
Schechter discloses reducing air flow through an engine by deactivating an intake valve of each cylinder of the engine while providing air to the engine using a compressed air injector (Col. 22, lines 52-58, “The first propulsion mode involves performance of a four-stroke hybrid cycle, during which the engine operates both as an air-motor and as an internal combustion engine. In this mode of operation the intake valves are deactivated and air is received into the engine cylinders from a compressed-air reservoir rather than from the outside atmosphere.”). 
Paul teaches that “Key to efficient operation of the unit is the use of a compressed-air delivery passage from the engine to the precombustion chamber of the unit. The supply of compressed air through the delivery passage provides a carrier for fuel released into the passage by a fuel metering 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the method of reducing air flow through the engine by deactivating the intake valve of each cylinder as disclosed by Schechter and supplying compressed air through the air injectors disclosed by Paul, because as taught by Paul, supplying compressed air is key to efficient operation of the pre-chamber. 
Regarding claim 17, Martin et al. disclose the system of claim 16 as discussed above, but do not disclose wherein each cylinder further includes a deactivatable intake valve, and wherein maintaining the reduced air flow through the engine includes deactivating the intake valve of every cylinder. 
Schechter discloses reducing air flow through an engine by deactivating an intake valve of each cylinder of the engine while providing air to the engine using a compressed air injector (Col. 22, lines 52-58, “The first propulsion mode involves performance of a four-stroke hybrid cycle, during which the engine operates both as an air-motor and as an internal combustion engine. In this mode of operation the intake valves are deactivated and air is received into the engine cylinders from a compressed-air reservoir rather than from the outside atmosphere.”). 
Paul teaches that “Key to efficient operation of the unit is the use of a compressed-air delivery passage from the engine to the precombustion chamber of the unit. The supply of compressed air through the delivery passage provides a carrier for fuel released into the passage by a fuel metering device. By appropriate regulation of the flow of compressed air and the flow of fuel, an ideal premix for precombustion can be obtained” (Col. 1, lines 46-55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the method of reducing air flow through the engine by deactivating the intake valve of each cylinder as disclosed by Schechter and supplying .
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Application Publication 2017/0350332) in view of Paul (US Patent Number 5,224,450) in view of Ott (US Patent Number 6,736,113) and further in view of Dudar (US Patent Application Publication 2017/0198671).
Regarding claim 10, Martin discloses a method, comprising: 
while cylinder fueling is discontinued [0059, “At 408, the routine judges if decelerated fuel shut-off (DFSO) conditions are present. DFSO conditions may include one or more of an accelerator pedal not being depressed, a constant or decreasing vehicle speed, and a brake pedal being depressed”] in an engine having an ignition system [0027, “Ignition system 88 can provide an ignition spark to combustion chamber 30 via spark plug 92 in response to spark advance signal SA from controller 12, under select operating modes. Though spark ignition components are shown, in some embodiments, combustion chamber 30 or one or more other combustion chambers of engine 10 may be operated in a compression ignition mode, with or without an ignition spark.”], determining an air injection offset and a fuel injection offset of the ignition system based on measurements obtained from an exhaust gas sensor while operating the engine [0062, “Next at 412, the routine may learn a fueling error associated with the fuel injector of each cylinder based on the lambda variation estimated during the DFSO. Cylinder air-fuel imbalance may result from an air-fuel ratio of one or more cylinders deviating from a desired or expected engine air-fuel ratio. A difference between the actual cylinder lambda and expected lambda may be determined for one or an average of lambda values and an injector fueling error may be learned based on the average lambda values. Learning the fueling error includes determining if the cylinder air-fuel ratio is leaner (e.g., excess oxygen) or richer (e.g., excess fuel) than expected and storing the learned error for future operation of the cylinder following termination of the DFSO.”] [0063, “At 414, 
Martin does not disclose at least one of the air and fuel being injected to a pre-chamber of the engine. 
Paul discloses injecting at least one of air and fuel to a pre-chamber of an engine. 
Paul teaches that “a swirling toroidal mixture occurs for a maximized, progressive flame front between the premix in the precombustion chamber during the influx of air transferred from the main chamber toward the precombustion chamber. Although a violent mixture occurs, the heat release is controlled, eliminating the formation of nitrogen oxides and release of monoxide and hydrocarbon pollutants. The controlled combustion prevents explosive detonation and knocking in the engine. The 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to inject at least one of the air and fuel to a pre-chamber of the engine as disclosed by Paul, because the pre-chamber can be used to eliminate the formation of nitrogen oxides, monoxide and hydrocarbon pollutants, and can also be used to prevent engine knocking. 
Martin and Paul do not disclose discontinuing the cylinder fueling responsive to an indication of cylinder misfire. 
Ott discloses discontinuing the cylinder fueling responsive to an indication of cylinder misfire (Col. 4, lines 26-33). 
Ott teaches that switching off injection for a number of misfirings can be used for quickly for protecting a catalytic converter (Col. 4, lines 21-26). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the misfire counter and response disclosed by Ott with the system disclosed by Martin and Paul, when there is a need to protect a catalytic converter. 
Martin, Paul and Ott do not disclose determining offsets while cylinder fueling is discontinued in every cylinder of an engine. 

Dudar teaches that it is possible to detect offsets from a desired fuel flow by maintaining fueling discontinued to all cylinders of the engine while individually applying spark to each cylinder [0089]. If the undesired fuel flow is present it will trigger a combustion event which offsets crankshaft acceleration and/or torque [0089]. Dudar teaches that individually applying spark to the spark Dudar teaches that undesired fuel flow can participate in an exothermic reaction after entering the engine exhaust, which may result in thermal degradation of exhaust components [0002]. Dudar further teaches that individually applying spark to cylinders while maintaining fueling discontinued may increase the life span of a spark plug providing the spark [0089]. Mitigating actions can be taken in response to detection of the offsets to prevent undesired evaporative emissions [0061]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain fueling discontinued to all cylinders of the engine disclosed by Martin in order to learn offsets to a fuel injection amount as disclosed by Dudar. Learning the offsets under this condition can be used to take mitigating actions that prevent undesired evaporative emissions while increasing the life span of cylinder spark plugs.
Regarding claim 11, Martin and Paul disclose the method of claim 10 as discussed above. Martin discloses wherein operating the engine with the series of AFR perturbations includes, for each AFR perturbation in the series of AFR perturbations, adjusting one of a commanded air injection amount and a commanded fuel injection amount for an air-fuel mixture provided to the engine and igniting the air-fuel mixture to produce combustion gases [0061, “Next at 410, to learn the fuel injector error for each cylinder, a predetermined amount of fuel is sequentially injected into each cylinder and the air-fuel mixture is combusted. In one example, injecting an amount of fuel includes injecting a fixed amount of fuel into a selected cylinder while maintaining the remaining cylinders deactivated (e.g., no fuel injected) 
[0066, “At 420, the routine adjusts cylinder operation of any cylinders exhibiting air-fuel imbalance as determined at 414. The adjusting may include adjusting amounts of fuel injected to engine cylinders via varying fuel injection amount. The fuel injection adjustments may be proportional to the air-fuel error as described at 412.”]. 
	Martin does not disclose a pre-chamber with the fuel injector and an air injector actuated using separate actuation signals. 
	Paul discloses adjusting one of a commanded air injection amount (via 88, 90) and a commanded fuel injection amount (via 66, 134) for an air-fuel mixture provided to a selected pre-chamber (34) and igniting (via 76) the air-fuel mixture in the selected pre-chamber to produce combustion gases (Col. 4, lines 39-44, “The independent control of the fuel and air flow allows for 
Regarding claim 12, Martin et al. disclose the method of claim 11 as discussed above. Martin further discloses wherein determining the air injection offset and the fuel injection offset based on the measurements obtained from the exhaust gas sensor includes comparing an expected AFR of the combustion gases to a measured AFR of the combustion gases for each AFR perturbation in the series of AFR perturbations [0061-0062, “The actual lambda value of a cylinder may differ from the expected lambda value due to a fuel injector error of the cylinder which is then learned. Next at 412, the routine may learn a fueling error associated with the fuel injector of each cylinder based on the lambda variation estimated during the DFSO. Cylinder air-fuel imbalance may result from an air-fuel ratio of one or more cylinders deviating from a desired or expected engine air-fuel ratio. A difference between the actual cylinder lambda and expected lambda may be determined for one or an average of lambda values and an injector fueling error may be learned based on the average lambda values.”]. Martin does not disclose a pre-chamber with the fuel injector and an air injector actuated using separate actuation signals. Paul discloses producing the air-fuel mixture in the pre-chamber (34) by actuating a fuel injector (66, 134) of the pre-chamber via a first actuation signal and actuating an air injector (88, 90) of the pre-chamber via a second actuation signal. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include the air injector and fuel injector in the pre-chamber of the engine disclosed by Martin, as modified by Paul, for the reasons specified in reference to claim 10 above.


	Regarding claim 15, Martin et al. disclose the method of claim 10 as discussed above. Martin further discloses wherein the cylinder fueling is discontinued in the engine responsive to a fuel-cut condition of the engine [0059, “At 408, the routine judges if decelerated fuel shut-off (DFSO) conditions are present. DFSO conditions may include one or more of an accelerator pedal not being depressed, a constant or decreasing vehicle speed, and a brake pedal being depressed.”], and the method further comprises reducing intake air flow to the engine while determining the air injection offset and the fuel injection offset [0061-0062, “The actual lambda value of a cylinder may differ from the expected lambda value due to a fuel injector error of the cylinder which is then learned. Next at 412, the routine may learn a fueling error associated with the fuel injector of each cylinder based on the lambda variation estimated during the DFSO. Cylinder air-fuel imbalance may result from an air-fuel ratio of one or more cylinders deviating from a desired or expected engine air-fuel ratio. A difference between the actual 
	Paul discloses adjusting one of a commanded air injection amount (via 88, 90) and a commanded fuel injection amount (via 66, 134) for an air-fuel mixture provided to a selected pre-chamber (34). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin to include the air injector and fuel injector in the pre-chamber of the engine disclosed by Martin, as modified by Paul, for the reasons specified in reference to claim 10 above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Application Publication 2017/0350332) in view of Paul (US Patent Number 5,224,450) in view of Ott (US Patent Number 6,736,113) in view of Dudar (US Patent Application Publication 2017/0198671) in view of Akasaka (US Patent Application Publication 2006/0212212) and further in view of Stockhausen (US Patent Number 6,386,156).
	Regarding claim 9, Martin et al. disclose the method of claim 1 as discussed above. Martin further discloses wherein reducing air flow through the engine includes fully closing a throttle valve positioned in an air intake passage of the engine [0026, “Continuing with FIG. 2, intake passage 42 may include a throttle 62 having a throttle plate 64. In this particular example, the position of throttle plate 64 may be varied by controller 12 via a signal provided to an electric motor or actuator included with throttle 62, a configuration that is commonly referred to as electronic throttle control (ETC). In this manner, throttle 62 may be operated to vary the intake air provided to combustion chamber 30 among other engine cylinders.”], but does not disclose operating an intake valve of each cylinder with one or more of a smallest amount of valve lift and a retarded intake valve opening timing. 
	Stockhausen discloses reducing air flow through an engine by fully closing a throttle valve positioned in an air intake passage of the engine and operating an intake valve of each cylinder of the engine with one or more of a smallest amount of valve lift and a retarded intake valve opening timing (Col. 9, lines 49-55). 
	Stockhausen teaches that “simply turning valves on and off leads to large excursions in engine torque which would be noticeable and annoying to the operator” (Col. 1, lines 40-43). Stockhausen teaches that reducing air flow using this method creates a smooth transition (Col. 9, lines 22-40). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reduce the air flow through the engine disclosed by Martin using the method disclosed by Stockhausen to prevent a large excursion in engine torque noticeable to the engine operator. 
Martin, Paul, Ott and Dudar do not disclose maintaining reduced air flow through the engine while maintaining fueling discontinued to all cylinders of the engine. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747